DETAILED ACTION
The following Office action concerns a restriction requirement for Patent Application No. 16/479,662.  Claims 19-36 are pending in the application.
Election/Restrictions
The application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Restriction is required under 35 U.S.C. §§ 121 and 372.
Group 1:  Claims 19-29, 35 and 36, drawn to a compound of formula (1) to (4) and an electronic device.  
Group 2:  Claims 30, 32 and 33, drawn to a compound of formula (Int-1) and a formulation thereof.
Group 3:  Claim 31, drawn to an oligomer, polymer or dendrimer containing group (Int-1).
Group 4:  Claim 34, drawn to a method of making a compound of formula (1) to (4).
The common technical feature of the claims is a compound of formula (1) to (4).  This compound is known in the prior art and has been disclosed in German Pat. Pub. DE 2007 063051 (included in the applicant’s IDS).  Therefore, the common technical feature of the claims does not provide a contribution over the prior art 
In accordance with 37 C.F.R. § 1.499, the applicant is required to elect a single invention or group of inventions to which the claims must be restricted.
Species Election/Restrictions
This application contains claims directed to patentably distinct chemical species as described below.  The common technical feature of the species is a compound of formula (1) to (4).  This compound is known in the prior art and has been disclosed in German Pat. Pub. DE 2007 063051 (included in the applicant’s IDS).  Therefore, the common technical feature does not provide a contribution over the prior art as defined in PCT Rule 13.2 and the species lack unity of invention.  The applicant is required to elect a single species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 19 is a generic claim.
A species or groupings of patentably indistinct species of a compound of formula (1) to (4) in which:
1.	Ar is aromatic ring system with 6-18 aromatic ring atoms
2.	Y is iridium, platinum or copper complex phosphorescent emitting group
3.	Y is arylamine, indenofluorene or anthracene derivative fluorescent emitting group

5.	Y is host group for fluorescent emitting compound selected from list shown in claim 25
6.	T is tetracyclic terpene or tetracyclic terpenoid
7.	T has molecular weight of at least 350 g/mol
8.	T is selected from list shown in claim 28
9.	T is a cholestane derivative

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
If the applicant traverses on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Further Information
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The Examiner has required restriction between product or apparatus claims and process claims.  Where the Applicant elects the claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, the withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the 
If the Applicant traverses on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants, or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 6, 2021